Fourth Court of Appeals
                                 San Antonio, Texas

                                       JUDGMENT
                                     No. 04-13-00257-CV

                              Thomas Lancaster PRIDGEN III,
                                        Appellant

                                              v.

                                      Susan PRIDGEN,
                                          Appellee

                 From the 225th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2013-CI-00079
                   Honorable Barbara Hanson Nellermoe, Judge Presiding

       BEFORE JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE CHAPA

       In accordance with this court’s opinion of this date, this appeal is DISMISSED. Costs of
the appeal are taxed against the party who incurred them.

       SIGNED June 5, 2013.


                                               _________________________________
                                               Rebeca C. Martinez, Justice